Citation Nr: 1127933	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  00-08 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for atypical affective disorder, for the period from September 16, 1992, through January 26, 1997.

2.  Entitlement to a rating in excess of 30 percent for atypical affective disorder, for the period from January 27, 1997, through August 7, 2002.

3.  Entitlement to a rating in excess of 50 percent for atypical affective disorder, from August 8, 2002.


REPRESENTATION

Appellant represented by:	Daniel P. Graham, Attorney




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to February 1991.  

The Veteran was denied service connection for a psychiatric disability in a January 1993 rating decision.  He appealed the denial of his claim, and in a July 1999 decision, the Board granted the Veteran's claim.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 1999 rating decision in which the RO, in implementing the Board's July 1999 decision, granted service connection and assigned an initial 10 percent rating for atypical affective disorder effective September 16, 1992.  In September 1999, the Veteran filed a notice of disagreement with respect to the rating assigned.  A statement of the case (SOC) was issued in March 2000, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2000.

In October 2002, the RO increased the rating for atypical affective disorder from 10 percent to 30 percent, effective August 8, 2002.

In July 2004, a Deputy Vice-Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004). 

In August 2004, the Board awarded higher ratings for atypical affective disorder-30 percent from January 27, 1997 and 50 percent from August 8, 2002-but denied any higher ratings.  The Veteran appealed the Board's August 2004 decision to the United States Court of Appeals for Veterans Claims (Court), and, in May 2007, the Court affirmed the Board's decision.  The Veteran appealed the Court's May 2007 decision to the United Stated Court of Appeals for the Federal Circuit (Federal Court).  In February 2009, the Federal Court reversed the Court's May 2007 decision, and remanded the matters on appeal to the Court for further proceedings consistent with the Court's decision.

In January 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued the denial of the claims for higher ratings (as reflected in a February 2011 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for an atypical affective disorder, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  In this appeal, the RO has awarded staged ratings for the disability under consideration, consistent with Fenderson.  However, as higher ratings for this disability are available at each stage noted above, and the Veteran is presumed to seek the maximum available benefit for a disability, claims for higher ratings at each stage remain viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 28 (1993).

As a final preliminary matter, the Board notes that the Veteran was originally represented by the New York State Division of Veterans' Affairs.  However, the Veteran subsequently changed his power-of-attorney several times.  He is currently represented by Daniel P. Graham, a private attorney.  The Board recognizes this change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  For the periods from September 16, 1992, through January 26, 1997, and from January 27, 1997, through August 7, 2002, the Veteran' s psychiatric symptoms primarily included depressed mood, irritability, family conflicts, episodic suicidal ideation, and some anxiety and social isolation; overall, these symptoms are indicative of occupational and social impairment with no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

3.  Since August 8, 2002, the Veteran's psychiatric symptoms have primarily included constricted affect, depression, anxiety, anger, irritability, limited coping skills, and difficulty with interpersonal relationship with his wife and children; overall, these symptoms are indicative of no more than occupational and social impairment with reduced reliability and productivity.

4.  The schedular criteria are adequate to rate the Veteran's atypical affective disorder at all times pertinent to this appeal.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 30 percent rating for atypical affective disorder, from September 16, 1992, through January 26, 1997, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9410 (2010).  

2.  The criteria for a rating in excess of  30 percent for atypical affective disorder, from January 27, 1997, through August 7, 2002, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9410 (2010).  

3.  The criteria for a rating in excess of 50 percent for atypical affective disorder, from August 8, 2002, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9410 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, April 2001 and February 2004 letters provided notice as to what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. These letters also specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).

Post rating, the March 2000 SOC set forth the criteria for higher ratings for a psychiatric disability (after the Veteran's disagreement with the initial rating assigned following the grant of service connection).  After issuance of the above-described notice, the February 2011 supplemental SOC (SSOC) reflects readjudication of the claims for higher ratings.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, private treatment records and the reports of numerous VA examinations.  Also of record and considered in connection with the appeal are the various statements submitted by the Veteran and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture. See Mayfield, 20 Vet. App. at 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  Here, as the RO has already assigned staged ratings for the Veteran's atypical affective disorder, the Board will consider the propriety of those ratings, as well as whether any further staged rating of the disability is warranted.

The RO assigned the ratings for the Veteran's atypical affect disorder under Diagnostic Code 9410.  However, the criteria for rating psychiatric disabilities other than eating disorders are actually set forth in a general rating formula.  See 38 C.F.R. § 4.130.

Under the formula, a 10 percent rating is assigned where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

At the outset, the Board notes that, in addition to a service-connected atypical affective disorder, the medical evidence reflects diagnosis of other psychiatric disorders, discussed below.  Where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication here that it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders, the Board has considered all of his psychiatric symptoms in evaluating his service-connected atypical affective disorder.

Also, it is noted that, in evaluating the disability under consideration, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for atypical affective disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A.  Period from September 16, 1992, through January 26, 1997

Initially, the Board notes that the record reflects that the Veteran treated for psychiatric difficulties during service.  Service treatment records reflect that the Veteran was hospitalized in December 1990 after he went "berserk" and superficially cut his wrists due to his girlfriend breaking up with him.  Records from the Tripler Hospital from February 1991 document diagnosis of and treatment for adjustment disorder with mixed emotional features and severed dependent traits.  On discharge in February 1991, the reason listed for separation was "other physical/mental conditions:  personality disorders."

Post-service, the relevant medical evidence describing the severity of the Veteran's service-connected atypical affective disorder during this period includes the report of a May 1991 St. Mary's Hospital emergency room record reflecting that the Veteran ingested seven flexeril for severe back pain.  The record notes that a friend questioned the possibility that the Veteran had attempted suicide.

On VA examination in March 1992, it was noted that the Veteran was employed, but had difficulties at work due to anger and low stress tolerance.  He indicated that he was not depressed.  On examination, the Veteran displayed low frustration tolerance, and was easily provoked to irritability.  There was no evidence of hallucinations, delusions, or psychotic phenomena.  Memory was intact and judgment was fair.  The examiner described the Veteran as having no insight.  A diagnosis of atypical affective disorder was assigned.  

Treatment records form the mental health clinic at St. Mary's Hospital dated from April 1993 to October 1994 reflect the Veteran's complaints of depression related to intense and ongoing conflict with his live-in girlfriend, as well as ongoing conflict with his family.  In particular, an October 1994 discharge summary notes a diagnosis of dysthymia and personality disorder, not otherwise specified, with dependent and borderline features.  The clinician noted that there had been some improvement in his overall mood and quality of relationship with his girlfriend during the course of therapy.

A report from the Veteran's employer notes that he walked off the job in August 1994.  The Veteran indicated that he walked off because he was angry and was holding a pair of scissors, not knowing what he might do.

A February 1996 Notice of Determinations from another employer notes that the Veteran had quit his job without good cause.

On VA psychiatric evaluation in November 1996, the Veteran reported that he had held a few jobs since service, but that he left all prior jobs to make more money, not because of work difficulties.  He was working two jobs at the time of examination.  The Veteran also stated that he got along well with others, and denied any interpersonal difficulty except with his immediate family members.  He also reported that he had been in counseling for the previous two years.  The Veteran denied symptoms of depressed mood, suicidal thoughts, anxiety, feeling of failing, or appetite or sleep disturbances.  He also denied episodes of violence, and expressed that he believed that counseling was helping him with anger control.  On mental status examination, the examiner found no evidence of delusional or psychotic thinking.  He also found that the Veteran did not meet the criteria for affective disorder or personality disorder.  The examiner explained that the episodes that led to the Veteran's discharge were best understood as a single episode (now resolved) of severe adjustment disorder with mixed disturbance of emotions and conduct in the context of long-standing patterns of ineffective coping with frustration and anger.

Considering the evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial 30 percent, but no higher, rating is warranted for the period from September 16, 1992, through January 26, 1997.

Collectively, the aforementioned medical evidence reflects that, during this period, the Veteran's psychiatric symptoms primarily included irritability, periodic suicidal ideation, occasional work conflicts, poor insight, depression at times, anger, and interpersonal conflicts limited to the Veteran's intermediate family and wife. 

While the Veteran has not demonstrated rated all of the symptoms listed in the rating formula as indicative of a 30 percent rating, and there is medical evidence-in particular the November 1996 VA examination-that reflects mild symptoms,  the Board finds that his overall symptomatology picture, including difficulties at work, depression, and intense anger, suggest occupational and social impairment with occasional decease in work efficiency and intermittent periods of inability to perform occupational tasks.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his PTSD more nearly approximated the criteria for a 30 percent, but no higher, rating.  See 38 C.F.R. §§ 4.3 4.7.  

At no point during this period did the Veteran's atypical affective disorder meet the criteria for at least the next higher, 50 percent, rating.  As noted above, under the General Rating Formula, the 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The objective medical evidence from this period does not show such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; or difficulty in understanding complex commands that are characteristic of the 50 percent rating.    

The Board notes that the medical evidence from this period reflects that the Veteran has had some documented symptoms of difficulty in establishing and maintaining effective social relationships in that he was experiencing marital difficulty and sought counseling for familial conflicts.   However, the Veteran's marriage remained intact, and he also reported good relationships with others.  He did not describe any other conflicts outside of his marital problems, or social isolation.  In addition, while it appears that the Veteran quit jobs during this timeframe, he also reported that he was always able to find other work, and was even working two jobs at one point.  On VA examination in November 1996, the Veteran specifically denied that he left his previous employment due to work difficulties, and indicated that he left all prior jobs to make more money. Thus, given the Veteran's work record and significant social functioning, the Veteran's symptoms during this period are more consistent with a 30 percent rating.

Under the circumstances of this case, the Board finds that, pertinent to the period from September 16, 1992, through January 26, 1997, the Veteran's atypical affective disorder symptomatology more nearly approximated the criteria for the 30 percent rating, but no higher.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, rating are not met, it follows that the criteria for an even higher rating (70 or 100 percent) likewise are not met.

B.  Period from January 27, 1997, through august 7, 2002

The relevant medical evidence describing the severity of the Veteran's service-connected atypical affective disorder during this period includes the report of a January 1997 VA field examination, where the Veteran reported that he spent his time at work or at home.  He indicated that he worked full time as a pool liner assembler, and also part-time in maintenance.  With respect to family relationships, the Veteran did report marital problems with his wife.

On VA psychiatric evaluation also in January 1997, the Veteran reported that he was having marriage difficulties and that his marriage was "breaking up."  He indicated that he became angry, irritable, and depressed at home.  He tended to think about suicide on an episodic basis, and was experiencing difficulty coping with his two jobs.  Upon mental status examination, the Veteran was labile, as he was initially uncomfortable, angry, and irritability, and then cooperative and smiling.  He was not hallucinative, delusional, or otherwise psychotic.  His mood and affect were labile and varied in rapid swings from anger and irritability to depression to a state of well-being.  The Veteran also alluded to episodic suicidal ideation but with no plan.  The Veteran expressed past, but not current, homicidal ideation.  The examiner noted that the Veteran's memory was intact, judgment was fair, and that insight was superficial, at best.  A diagnosis of atypical affective disorder manifested by irritability, depression, and labile affect was assigned.  A GAF score of 46 was also noted.

An August 1998 report from Crossroads Counseling notes that the Veteran was in therapy from October 1996 to June 1997.  The counselor reported that the Veteran had difficulty with relationships, particularly within his own family.  She also described the Veteran as depressed, lacking confidence, and having difficulty with problem solving and making decisions.  The counselor further noted that the Veteran's frustration resulted in impulsive and angry outbursts.  She noted that the Veteran underwent counseling to improve his coping skills for his family and work life.  She expressed that she thought the Veteran had an underlying dysthymia condition.  

On VA examination in December 1998, the Veteran reported that he was still married, but had been experiencing difficulties in his marriage as recently as 1997.  With respect to work, he indicated that he was still working in pool assembly and got along well with his boss and coworkers.  He also denied problems with his previous work positions.  On mental status examination, the Veteran's speech and thoughts were logical and coherent.  His affect was angry. The Veteran denied suicidal or homicidal ideation as well as hallucinations or delusions.  Memory and concentration were normal, but insight and judgment were poor.  The Veteran denied symptoms of depression and anxiety, as well as obsessive-compulsive behavior or symptoms of panic disorder.  The examiner did not provide a psychiatric diagnosis, as he found no symptoms of an emotional or mental disorder.  A GAF score of 80 was assigned.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating in excess of 30 percent for the Veteran's atypical adjustment disorder is not warranted at any point for the period from January 27, 1997, through August 7, 2002.

The aforementioned medical evidence reflects that, pertinent to this period,  the Veteran's psychiatric symptoms primarily included depressed mood, irritability, family conflicts, episodic suicidal ideation, and some anxiety and social isolation, which resulted in occupational and social impairment with no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  While the Veteran still experienced marital conflict, he reported good social relationships, including at work, and continued to work two jobs.  This is a level of occupational and social impairment consistent with the assigned 30 percent disability rating for this period.

At no point during this period had the Veteran's atypical affective disorder met the criteria for at least the next higher, 50 percent, rating.  As noted above, under the General Rating Formula, the 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  However, the objective medical evidence does not show such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; or difficulty in understanding complex commands that are characteristic of the 50 percent rating.

The Board has considered the fact that, at times during this period, it was noted that the Veteran's symptoms included impaired insight and mood disturbances such as irritability and depression, and that he was aggressive and conflicted with family members.  However, such symptomatology is contemplated in the 30 percent rating assigned, which include occupational and social impairment due to such symptoms as depressed mood, anger and anxiety.

To the extent that the Veteran stated that he considered suicide, examinations reveal that he had no intent or plan.  On other occasions during this time period, the Veteran specifically denied suicidal ideation.  Thus, the Board finds that the Veteran's infrequent thoughts of suicide, denied on later occasions, does not rise to the level of severity such as to warrant a higher 50 percent rating.

The Board further finds that none of the GAF scores assigned during the period from January 27, 1997, through August 7, 2002, provides a basis for assigning a higher rating.  As indicated, the Veteran was assigned the following scores during this period:  46 in January 1997 and 80 on examination in December 1998.

According to DSM-IV, GAF scores from 71 to 80 reflect that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Accordingly, the GAF score of 80 clearly reflects even less impairment than that contemplated in the current 30 percent rating; hence, this score provides no basis for an increased rating.  

The Board acknowledges that the score of 46, reflecting serious symptomatology, could be considered suggestive of a higher rating.  According to the DSM-IV, GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  However, Board notes that the examiner did not substantiate the assignment of that score.  The January 1997 examination report does not reflect serious social or occupational impairment report, or the severity of symptoms identified by the DSM-IV as indicative of such a score, and such symptoms are not otherwise reflected during the time frame in question. 

Accordingly, the Board finds that, pertinent to period from January 27, 1997, through August 7, 2002, the Veteran's atypical affective disorder symptomatology more nearly approximated the criteria for the 30 percent rather than 50 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, rating are not met, it follows that the criteria for an even higher rating (70 or 100 percent) likewise are not met.

C.  Period from August 8, 2002

The relevant medical evidence describing the severity of the Veteran's service-connected atypical affective disorder during this period includes  the report of an VA examination conducted on August 8, 2002.  The Veteran's subjective complaints at that time consisted of anxiety, anger, and difficulties at home with his wife.  He reported that he had been arrested in 1998 for punching his stepdaughter, and this his anger and anxiety had gotten worse.  He reported that he was currently working, but did worry about getting laid off.  On examination, the Veteran was anxious and somewhat pressured, with some slight psychomotor agitation.  His thought process was described as a bit fragmented.  The Veteran denied suicidal or homicidal ideation, and insight and judgment were deemed to be fair to limited.  The examiner diagnosed generalized anxiety disorder and assigned a GAF score of 55.

October 2002 and March 2003 statements from The Family Counseling Center reflect that the Veteran had been seen by a therapist since June 2002.  He was currently diagnosed with anxiety disorder not otherwise specified.  The March 2003 statement notes that this psychiatric disability mainly affected the Veteran's social functioning.  Symptoms noted included flat, restricted affected, irritability, anger, impulsive behaviors, limited coping skills, and difficulty expressing feelings in appropriate ways.  The counselor noted that the Veteran had minimal progress even with counseling.  

Another statement from July 2003 notes that the Veteran suffered from anxiety and had been recently laid-off, which only increased the Veteran's anxiety.  On October 2009 statement reflect that the counselor had treated the Veteran since 2000, and was currently seen along with his wife for marital counseling.  She noted that he continued to exhibit heightened anxiety, impulsivity, relationship difficulties, anger management problems, sleep disturbance, and intimacy issues.  She expressed her belief that the Veteran had been experiencing these symptoms at the same severe level since his discharge from service.

On VA psychiatric evaluation in March 2010, the Veteran reported symptoms of depression, anxiety, irritability, and impulsivity.  He indicated that he took time off from his job frequently because of these symptoms.  He also indicated that he frequently argued with his wife and children.  On mental status examination, the examiner observed that the Veteran's psychomotor activity was hyperactive, combative, and restless.  Affect was constricted, while mood was anxious, agitated and dysphoric.  The Veteran was oriented to time, place, and person and adequately groomed.  With respect to judgment and insight, the examiner noted that the Veteran understood the outcome of behavior and that he had a problem.  Impulse control was described as fair.  The examiner noted that the Veteran mood impacted his social functioning, in that the Veteran lacked the motivation to go out and socialized with people.  There was no indication of hallucinations or delusions, but his concentration, attention, and memory were described as impaired.

The examiner noted that the Veteran was currently employed full time as a mechanist, but that his psychiatric disability impacted his occupational functioning, including decreased concentration, increased absenteeism, increased tardiness, memory loss, and poor social interaction.  

The examiner diagnosed mood disorder, posttraumatic stress disorder (PTSD), and personality disorder, and assigned a GAF score of 45.  The examiner found that there was not total occupational and social impairment due to mental signs and symptoms, but that the Veteran's psychiatric disability caused reduce reliability and productivity with regard to time taken from work due to symptoms.  The examiner also noted that relationships with his wife and children were strained due to his symptoms.  In addition, the examiner noted that the Veteran was diagnosed with depressive disorder in service and subsequently developed PTSD symptoms.  The examiner found that the Veteran had been experiencing these symptoms for many years, but that it was most likely that the Veteran did not have PTSD symptoms when he was first diagnosed with depressive disorder.  In addition, the examiner noted that the Veteran's psychiatric condition had deteriorated significantly since 2002, when resigned from both of his previous jobs and stopped socializing with people.  The examiner also noted that the Veteran's relationships with his wife and children had deteriorated since 2002.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating in excess of 50 percent for the Veteran's atypical adjustment disorder is not warranted at any point since August 8, 2002.  

The aforementioned medical evidence reflects that, as of the date of the August 8, 2002, VA examination, the Veteran's psychiatric symptoms have primarily included constricted affect, depression, anxiety, anger, irritability, limited coping skills, and difficulty with interpersonal relationship with his wife and children, which have resulted in no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The Board also notes that the higher 50 percent rating from August 2002 is consistent with the March 2010 VA's opinion that the Veteran's symptoms deteriorated around this time period.

At no point since August 8, 2002, has the Veteran's PTSD met the criteria for at least the next higher, 70 percent rating.  As noted above, under the General Rating Formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  However, the objective medical evidence does not show such symptoms as near continuous panic attacks, spatial disorientation, neglect of personal hygiene or obsessional rituals that are characteristic of the 70 percent rating.

The Veteran has had some documented symptoms of difficulty in establishing and maintaining effective social relationship, in that the record reflects that his relationships with his family members, and in particular with his wife and children, are strained and combative. Although he has shown difficulty in establishing social relationships and some social isolation (and would also, presumably, have difficulty in establishing work relationships), the competent medical evidence reflect that the Veteran has maintained full-time employment throughout this period and that his social conflicts is mainly limited to his own family.  To the extent that the Veteran's experiences social isolation and strained family relationships, such social functioning is contemplated in the currently assigned 50 percent rating.

In addition, the March 2010 VA examiner found that there was not total occupational and social impairment due to mental signs and symptoms, but rather  only reduce reliability and productivity due to time taken from work due to symptoms, consistent with the assigned 50 percent rating.

The Board further finds that none of the GAF scores assigned since August 8, 2002, provides a basis for assigning a higher rating.  As indicated, the Veteran was assigned the following scores during this period:  55 in August 2002 and 45 on examination in March 2010.

As noted above, according to DSM-IV, scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Under the DSM-IV, GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  The Board finds that these scores, reflecting moderate-to-serious symptoms, are consistent with the currently assigned 50 percent rating.

Under the circumstances of this case, the Board finds that, for the period beginning August 8, 2002, the Veteran's atypical affective disorder symptomatology has more nearly approximated the criteria for the 50 percent rather than 70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it follows that the criteria for an even higher rating (100 percent) likewise are not met.


D.  All Periods

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the September 2002 effective date of the grant of service connection has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the February 2011 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1) (2009); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.   § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In adjudicating each claim for a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  While the Board has resolved all reasonable doubt in the Veteran's favor in reaching the decision to award an initial 30 percent rating for atypical affective disorder for the period from September 16, 1992 through January 26, 1997, the preponderance of the evidence is against assignment of any higher rating at any other point to this appeal (to include pursuant to Fenderson, cited above).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).


ORDER

An initial 30 percent rating for atypical effective disorder, for the period from September 16, 1992, through January 26, 1997, is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 30 percent for atypical affective disorder, for the period from January 27, 1997, through August 7, 2002, is denied.

A rating in excess of 50 percent for atypical affective disorder, from August 8, 2002, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


